Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 08/29/2022.
In the amendment, claims 21, 30, 31 and 38 are amended, claims 21 and 31 are independent claims. Claims 21-24 and 26-41 are pending in this application. THIS ACTION IS MADE FINAL. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-24, 26-29, 31-33 & 38-39 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-12, 14 and 17 of U.S. Patent No. 10796016 in view of Saylor et al (“Saylor,” US 9,565,175).

Regarding claim 21 of the instant application, the claim 1 of US Patent No: 10,796,016 discloses all limitations recited in claim 21, but does not explicitly disclose receiving, at the computing system, from an access device, an access request comprising the access code in an interaction involving a second user, the access code being on a physical medium possessed by the second user. 
However, in an analogous art, Saylor discloses wherein a second user receives the access code for making the access request;  (Saylor, FIG’s 5-6, Col. 1, Lines 22-67; Col. 2, Lines 1-21 describe wherein a second user receives the access code for making the access request; also see Col. 3, Lines 34-67; Col. 4, Lines 1-4). 
receiving, at the computing system, from an access device, the access request comprising the access code in an interaction involving the second user, the access code being on a physical medium possessed by the second user, (Saylor, FIG’s 5-6, Col. 1, Lines 22-67; Col. 2, Lines 1-21 describe receiving, at the computing system, from an access device, the access request comprising the access code in an interaction involving the second user, the access code being on a physical medium possessed by the second user; also see Col. 3, Lines 34-67; Col. 4, Lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Saylor with
US Patent No: 10796016 to include wherein a second user receives the access code for making the access request;  receiving, at the computing system, from an access device, the access request comprising the access code in an interaction involving the second user, the access code being on a physical medium possessed by the second user. One would have been motivated to share document information (Saylor, Col. 1, Lines 17-18). 



Response to Arguments
The Double Patenting Rejection has been maintained. 
Applicant’s arguments with respect to claim(s) 21-24 and 26-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24, 26-27, 29 and 31-41 are rejected under 35 U.S.C. 103 as being unpatentable over Rados et al (“Rados,” US 7600676), Williams et al (“Williams,” US 20180108014) in view of Mahondas et al (“Mahondas,” US 20170109746) and further in view of Saylor et al (“Saylor,” US 9,565,175).
Regarding claim 21, Rados discloses a computer-implemented method comprising:
receiving, at a computing system from a first user via a client device, a request for an access code and one or more transaction constraints on a use of the access code, wherein the access code is a payment code and the one or more transaction constraints includes at least a lifespan and an amount; (Rados, Col. 13, Lines 20-30, FIG 4 describe receiving, at a computing system from a first user via a client device, a request for an access code and one or more transaction constraints on a use of the access code, wherein the access code is a payment code and the one or more transaction constraints includes at least a lifespan and an amount)
identifying, by the computing system from the client device, a payment account to be associated with the access code; (Rados, Col. 13, Lines 65-Col. 14, Lines 10; Col. 10, Line 68; Col. 11, Line 12 & FIG 4 describe identifying, by the computing system from the client device, a payment account to be associated with the access code)
obtaining, by the computing system and using the payment account, pre-authorization for one or more potential interactions using the access code from an authorization entity associated with the payment account, wherein the authorization entity is caused to place a hold on the payment account for the lifespan and the amount; (Rados, Col. 13, Lines 40-65; Col. 7, Lines 4-15, FIG 4 describe obtaining, by the computing system and using the payment account, pre-authorization for one or more potential interactions using the access code from an authorization entity associated with the payment account, wherein the authorization entity is caused to place a hold on the payment account for the lifespan and the amount)
upon obtaining pre-authorization for the one or more potential interactions, generating, by the computing system, the access code, the access code formatted as a credit card number; and (Rados, Col. 13, Lines 65-Col. 14, Lines 1-10; Col. 4, Lines 25-55, FIG 4 describe upon obtaining pre-authorization for the one or more potential interactions, generating, by the computing system, the access code, the access code formatted as a credit card number)
upon determining that the interaction complies with the one or more transaction constraints, providing, by the computing system, an indication to the access device that the interaction is authorized, (Rados, Col. 14, Lines 14-47; Col. 13, Lines 20-30 & FIG 4 describes upon determining that the interaction complies with the one or more transaction constraints, providing, by the computing system, an indication to the access device that the interaction is authorized)
Rados fails to explicitly disclose access request includes at least an identifier that causes an access request that includes the access code be routed to the computing system. 
However, in an analogous art, Williams discloses access request includes at least an identifier that causes an access request that includes the access code be routed to the computing system, (Williams, [0007]-[0019] describes and including at least an identifier that causes an access request that includes the access code be routed to the computing system)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Williams with
the method/system of Rados to include and including at least an identifier that causes an access request that includes the access code be routed to the computing system.
One would have been motivated to establish and maintain PCI DSS compliant transaction flows (Williams, [0002]). 
	Rados and Williams fail to explicitly disclose wherein the hold on the payment account is removed by the authorization entity upon determining that no access request has been received in relation to an interaction that complies with the one or more constraints. 
	However, in an analogous art, Mahondas discloses wherein the hold on the payment account is removed by the authorization entity upon determining that no access request has been received in relation to an interaction that complies with the one or more constraints (Mahondas, [0039]-[0040], [0049] & [0057] describe wherein the hold on the payment account is removed by the authorization entity upon determining that no access request has been received in relation to an interaction that complies with the one or more constraints)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Mahondas with
the method/system of Rados and Williams to include and including at least an identifier that causes an access request that includes the access code be routed to the computing system. One would have been motivated to manage payment transactions between a merchant and a payment service provider (Mohandas, [0001]). 
Rados, Williams and Mahondas fail to explicitly disclose wherein a second user receives the access code for making the access request;  receiving, at the computing system, from an access device, the access request comprising the access code in an interaction involving the second user, the access code being on a physical medium possessed by the second user. 
However, in an analogous art, Saylor discloses wherein a second user receives the access code for making the access request;  (Saylor, FIG’s 5-6, Col. 1, Lines 22-67; Col. 2, Lines 1-21 describe wherein a second user receives the access code for making the access request; also see Col. 3, Lines 34-67; Col. 4, Lines 1-4). 
receiving, at the computing system, from an access device, the access request comprising the access code in an interaction involving the second user, the access code being on a physical medium possessed by the second user, (Saylor, FIG’s 5-6, Col. 1, Lines 22-67; Col. 2, Lines 1-21 describe receiving, at the computing system, from an access device, the access request comprising the access code in an interaction involving the second user, the access code being on a physical medium possessed by the second user; also see Col. 3, Lines 34-67; Col. 4, Lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Saylor with
the method/system of Rados, Williams and Mahondas to include wherein a second user receives the access code for making the access request;  receiving, at the computing system, from an access device, the access request comprising the access code in an interaction involving the second user, the access code being on a physical medium possessed by the second user. One would have been motivated to share document information (Saylor, Col. 1, Lines 17-18). 

Regarding claim 22, Rados, Williams, Mahondas and Saylor disclose the computer-implemented method of claim 21. 
Rados further discloses wherein obtaining the pre-authorization comprises transmitting, by the computing system, a pre-authorization request message to an authorization entity computer associated with the authorization entity, the pre-authorization request message including at least a portion of the one or more transaction constraints, (Rados, Col. 10, Liens 56-67; Col. 11, Lines 35-57; Col. 8, Lines 15-25; Col. 10, Lines 63-Col. 11, Lines 1-5 describe wherein obtaining the pre-authorization comprises transmitting, by the computing system, a pre-authorization request message to an authorization entity computer associated with the authorization entity, the pre-authorization request message including at least a portion of the one or more transaction constraints). 

Regarding claim 23, Rados, Williams, Mahondas and Saylor disclose the computer-implemented method of claim 21. 
Rados further discloses wherein at least a portion of the access code is provided by the first user, (Rados, FIG 4, Col. 14, Lines 1-27 describes wherein at least a portion of the access code is provided by the first user). 

Regarding claim 24, Rados, Williams, Mahondas and Saylor disclose the computer-implemented method of claim 21. 
Rados further discloses wherein the access code comprises a request identifier, (Rados, Col. 8, Lines 50-61 describes wherein the access code comprises a request identifier)

Regarding claim 26, Rados, Williams, Mahondas and Saylor disclose the computer-implemented method of claim 24. 
Rados further describes wherein the request identifier identifies the request for the access code, (Rados, Col. 8, Lines 40-60; Col. 9, Lines 55-67 describes wherein the request identifier identifies the request for the access code)

Regarding claim 27, Rados, Williams, Mahondas and Saylor disclose the computer-implemented method of claim 24. 
Rados further discloses wherein the request identifier comprises a combination of two randomly selected words (Rados, Col. 8, Lines 40-60; Col. 9, Lines 55-67 describes wherein the request identifier comprises a combination of two randomly selected words)

Regarding claim 29, Rados, Williams, Mahondas and Saylor disclose the computer-implemented method of claim 21. 
Rados further discloses wherein the transaction constraints comprise at least one of a type of resource provider at which the one or more potential interactions may be completed, a type of resource that the one or more potential interactions may involve, a geographic region within which the one or more potential interactions are to be completed, or a period of time within which the one or more potential interactions are to be completed, (Rados, Col. 13, Lines 20-35; Col. 14, Lines 10-15; Col. 12, Lines 40-57 describe wherein the transaction constraints comprise at least one of a type of resource provider at which the one or more potential interactions may be completed, a type of resource that the one or more potential interactions may involve, a geographic region within which the one or more potential interactions are to be completed, or a period of time within which the one or more potential interactions are to be completed)

Regarding claim 31, claim 31 is directed to a computing system. Claim 31 is similar in scope to claim 21 and is therefore rejected under the same rationale. 

Regarding claim 32, Rados, Williams, Mahondas and Saylor disclose the computing system of claim 31. 
Rados further discloses wherein the access code has sixteen digits, (Rados, Col. 14, Lines 1-10; Col. 4, Lines 25-55 describes wherein the access code has sixteen digits)

Regarding claim 33, Rados, Williams, Mahondas and Saylor disclose the computing system of claim 31. 
Rados discloses wherein the access request is routed to the computing system by a transaction processing network, (Rados, FIG 4 describes wherein the access request is routed to the computing system by a transaction processing network)

Regarding claim 34, Rados, Williams, Mahondas and Saylor disclose the computing system of claim 31. 
Williams further discloses wherein the client device comprises a laptop computer, (Williams, [0056], describes wherein the client device comprises a laptop computer)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Williams with
the method/system of Rados to include wherein the client device comprises a laptop computer. One would have been motivated to establish and maintain PCI DSS compliant transaction flows (Williams, [0002]). 

Regarding claim 35, Rados, Williams, Mahondas and Saylor disclose the computing system of claim 31. 
Rados further discloses wherein the access code comprises a routing identifier that includes a single digit that identifies a transaction processing network, (Rados, Col. 14, Lines 1-10; Col. 4, Lines 25-55 & FIG 4 describes wherein the access code comprises a routing identifier that includes a single digit that identifies a transaction processing network)

Regarding claim 36, Rados, Williams, Mahondas and Saylor disclose the computing system of claim 31. 
Willliams further discloses wherein the access code comprises a routing identifier that includes a five digit number that identifies the computing system, (Williams, [0010], [0015]-[0019] describes wherein the access code comprises a routing identifier that includes a five digit number that identifies the computing system)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Williams with
the method/system of Rados to include wherein the access code comprises a routing identifier that includes a five digit number that identifies the computing system. One would have been motivated to establish and maintain PCI DSS compliant transaction flows (Williams, [0002]). 

Regarding claim 37, Rados, Williams, Mahondas and Saylor disclose the computing system of claim 31. 
Rados further discloses wherein the access request is an authorization request message, (Rados, Col. 11, Lines 35-57; Col. 8, Lines 15-25; Col. 10, Lines 63 to Col. 11, Line 13 describes wherein the access request is an authorization request message)

Regarding claim 38, Rados, Williams, Mahondas and Saylor disclose the computing system of claim 31. 
Rados further discloses wherein the instructions further cause the computing system to provide a notification to the first user upon completion of the interaction, (Rados, Col. 14, lines 45-60 & FIG 4 describe wherein the instructions further cause the computing system to provide a notification to the first user upon completion of the interaction)

Regarding claim 39, Rados, Williams, Mahondas and Saylor disclose the computing system of claim 31. 
Mahondas further discloses wherein the hold on the payment account is removed by the authorization entity upon determining that no access request has been received in relation to an interaction that complies with the one or more constraints within a predetermined period of time, (Mahondas, [0039]-[0040], [0049] and [0057] describes wherein the hold on the payment account is removed by the authorization entity upon determining that no access request has been received in relation to an interaction that complies with the one or more constraints within a predetermined period of time)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Mahondas with
the method/system of Rados and Williams to include wherein the hold on the payment account is removed by the authorization entity upon determining that no access request has been received in relation to an interaction that complies with the one or more constraints within a predetermined period of time. One would have been motivated to manage payment transactions between a merchant and a payment service provider (Mohandas, [0001]). 

Regarding claim 40, Rados, Williams, Mahondas and Saylor disclose the computing system of claim 39. 
Williams further discloses wherein the access code comprises a routing identifier that includes a number that identifies an authorizing entity computer associated with the authorizing entity, (Williams, [0009]-[0018] & [0021] describes wherein the access code comprises a routing identifier that includes a number that identifies an authorizing entity computer associated with the authorizing entity)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Williams with
the method/system of Rados to include wherein the access code comprises a routing identifier that includes a number that identifies an authorizing entity computer associated with the authorizing entity. One would have been motivated to establish and maintain PCI DSS compliant transaction flows (Williams, [0002]). 

Regarding claim 41, Rados, Williams, Mahondas and Saylor disclose the method of claim 21. 
Saylor further discloses wherein the access request includes a request to access a resource, wherein the resource includes a good or service, (Saylor, FIG’s 5-6, Col. 1, Lines 22-67; Col. 2, Lines 1-21 describe wherein the access request includes a request to access a resource, wherein the resource includes a good or service; also see Col. 3, Lines 34-67; Col. 4, Lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Saylor with
the method/system of Rados, Williams and Mahondas to include wherein a second user receives the access code for making the access request;  receiving, at the computing system, from an access device, the access request comprising the access code in an interaction involving the second user, the access code being on a physical medium possessed by the second user. One would have been motivated to share document information (Saylor, Col. 1, Lines 17-18). 

Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rados et al (“Rados,” US 7600676), Williams et al (“Williams,” US 20180108014) in view of Mahondas et al (“Mahondas,” US 20170109746), Saylor et al (“Saylor,” US 9,565,175) and further in view of Attwater et al (“Attwater,” US 20030046556). 

Regarding claim 28, Rados, Williams, Mahondas and Saylor disclose the computer-implemented method of claim 27. 
Rados, Williams, Mahondas and Saylor fail to explicity disclose wherein the two randomly selected words comprise a randomly selected adjective and a randomly selected noun.
However, in an analogous art, Attwater discloses wherein the two randomly selected words comprise a randomly selected adjective and a randomly selected noun, (Attwater, [0004]-[0008], [0032]-[0034] and [0037]-[0039] describes wherein the two randomly selected words comprise a randomly selected adjective and a randomly selected noun)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Attwater with
the method/system of Rados, Williams, Mahondas and Saylor wherein the two randomly selected words comprise a randomly selected adjective and a randomly selected noun to include wherein the two randomly selected words comprise a randomly selected adjective and a randomly selected noun. One would have been motivated to provide security codes for users for secure services (Attwater, [0001]). 

Claim(s) 30 is rejected under 35 U.S.C. 103 as being unpatentable over Rados et al (“Rados,” US 7600676), Williams et al (“Williams,” US 20180108014), Mahondas et al (“Mahondas,” US 20170109746) in view of Saylor et al (“Saylor,” US 9,565,175) and further in view of Furuya et al (“Furuya,” EP2015848). 

Regarding claim 30, Rados, Williams, Mahondas and Saylor disclose the computer-implemented method of claim 21. 
Saylor further discloses the second user  (Saylor, FIG’s 5-6, Col. 1, Lines 22-67; Col. 2, Lines 1-21 describes the second user)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Saylor with
the method/system of Rados, Williams and Mahondas to include the second user. One would have been motivated to share document information (Saylor, Col. 1, Lines 17-18). 
Rados, Williams, Mahondas and Saylor disclose and wherein the physical medium possessed by the second user is a piece of paper, and the access code is written on the piece of paper.
However, in an analogous art, Furuya discloses and wherein the physical medium possessed by the second user is a piece of paper, and the access code is written on the piece of paper, (Furuya, [0039], [0044], [0060], describes and wherein the physical medium possessed by the staff of the customer [second user] is a piece of paper, and the access code is written on the piece of paper)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Furuya with
the method/system of Rados, Williams, Mahondas and Saylor to include and wherein the physical medium possessed by the second user is a piece of paper, and the access code is written on the piece of paper. One would have been motivated to provide users with a paper medium that contains an access code for accessing voucher image data stored in a database (Furuya, [0060], [0006]). 







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439                



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439